IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                        AT NASHVILLE
                          Assigned on Briefs July 19, 2016

      STATE OF TENNESSEE v. TIMOTHY JOHN MCKNIGHT, JR.

               Appeal from the Criminal Court for Davidson County
                   No. 2007-C-2153 Mark J. Fishburn, Judge
                    ___________________________________

             No. M2015-02306-CCA-R3-CD – Filed September 19, 2016
                    ___________________________________


Defendant, Timothy John McKnight, Jr., appeals from his conviction of aggravated
robbery, arguing that the evidence is insufficient and that the trial court abused its
discretion by improperly limiting cross-examination of two witnesses. After carefully
reviewing the record, we affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which JAMES CURWOOD
WITT, JR., and D. KELLY THOMAS, JR., JJ., joined.

Joshua L. Brand (on appeal) and Dana Nero (at trial), Nashville, Tennessee, for the
appellant, Timothy John McKnight, Jr.

Herbert H. Slatery III, Attorney General and Reporter; Brent C. Cherry, Assistant
Attorney General, Senior Counsel; Glenn R. Funk, District Attorney General; and Rob
McGuire and Janice Norman, Assistant District Attorneys General, for the appellee, State
of Tennessee.


                                      OPINION

                                 I. Procedural History

       Over nine years ago, Defendant and Melvin Jackson, Jr., were indicted on one
count of aggravated robbery and one count of attempted aggravated robbery. The trials
of each co-defendant were severed. Defendant was found guilty of aggravated robbery
and sentenced to eight years as a standard offender. Defendant was acquitted of
attempted aggravated robbery.
        In December of 2009, Defendant filed a pro se petition for post-conviction relief.
With the assistance of appointed counsel, Defendant filed an amended petition for post-
conviction relief alleging, among other things, that trial counsel was ineffective for
failing to file a motion for new trial and notice of appeal. On January 29, 2015, the post-
conviction court granted Defendant an opportunity to file a delayed motion for new trial
and subsequent appeal and stayed the post-conviction proceedings until the resolution of
the delayed appeal.

       Defendant then timely filed a motion for new trial, which was denied. Defendant
then timely filed a notice of appeal, which is now before this Court. Defendant argues
that the evidence was insufficient to support his conviction and that the trial court erred
by limiting trial counsel‟s cross-examination of two witnesses.

                                   II. Factual Summary

       At trial, the proof established that the alleged victims, Shelly Buskell and Samir
Mikhael, were employees of Jack‟s Discount Tobacco in Madison. On January 26, 2007,
the victims were working together at the store. Around 9:00 p.m., Ms. Buskell began
sweeping the parking lot outside the front of the store when a man approached her from
behind the dumpster behind the store. The man asked if Ms. Buskell worked at the store,
to which she responded that she did. The man revealed a gun and pointed it toward her
waist. The man declared that he was robbing the store and pulled a bandana over his
mouth and chin. Ms. Buskell “took off running” back inside to her cash register because
she was “terrified.” Ms. Buskell recognized the man as a regular customer, but she did
not know his name.

       When Ms. Buskell re-entered the store, Defendant was standing at Mr. Mikhael‟s
register purchasing cigarettes. Defendant was already inside the store before Ms. Buskell
went outside to sweep. There were no other customers inside the store. Ms. Buskell
recognized Defendant because she had seen him and the gunman together inside the store
on previous occasions. Mr. Mikhael had also seen the two men together inside the store
on previous occasions.

       Ms. Buskell informed Mr. Mikhael that the gunman was robbing the store and told
Mr. Mikhael to turn over the money. Ms. Buskell retrieved the money from her cash
register and gave it to the gunman, who appeared nervous. The gunman then pointed the
gun at Mr. Mikhael and reached into his cash register. After taking the money from the
cash register, the gunman left the store.

      Ms. Buskell testified that, after she emptied her register, she did not notice the
conduct of Defendant because she was paying attention to the gun. Ms. Buskell testified
                                            -2-
that she did not observe any conduct from Defendant that suggested he was acting
concertedly with the gunman. Mr. Mikhael, however, testified that Defendant stood near
the door and “waited as a guard” while the gunman took the money from Mr. Mikhael‟s
cash register. Defendant then held the door open for the gunman, and the two men left
the store together. According to Mr. Mikhael, Defendant did not appear to be surprised
or otherwise disturbed as the robbery transpired. However, Mr. Mikhael did not observe
any other conduct from Defendant that suggested that they were acting concertedly.

      After the robbery was complete, the victims locked the store and called the police.
The victims identified Defendant as the man inside the store and Mr. Jackson as the
gunman. Video surveillance footage from the store was played for the jury. It
corroborated the testimony of the victims, showing that Defendant held the door while
Mr. Jackson took the money from Mr. Mikhael‟s cash register. Defendant stopped
holding the door and left the store about one or two seconds before Mr. Jackson left.

       Detective Chris Steele interviewed Defendant, which was recorded and played for
the jury. Defendant first told Detective Steele that he was not involved with the robbery
and recounted that “someone came in and told him to hold the door, and while the store
was being robbed, he ran off.” Defendant denied knowing the gunman. When Detective
Steele told Defendant about the surveillance footage, “he said that he was there just to
hold the door so the guy could run in and out,” but Defendant denied knowing the
gunman or that a robbery was going to occur. Later in the interview, Defendant
acknowledged that he knew the gunman and identified him as Mr. Jackson. However,
Defendant maintained that he did not know that Mr. Jackson was going to rob the store.

        Eventually, Defendant admitted to being involved with the robbery and described
how he and Mr. Jackson planned to rob the store, which was located near Defendant‟s
house, where the two men were recording music. Defendant explained to Detective
Steele that “his role would be to make sure there were no customers inside, more or less a
lookout, and also hold the door.” Defendant acknowledged that the two men were going
to split the money taken from the store, which was reported to be over $600.

      When the police searched Defendant‟s house pursuant to a search warrant, they
discovered cash, a gun, and some bandanas. The amount of money recovered did not
match the amount taken from the store.

        Mr. Jackson testified on behalf of Defendant and admitted that he had observed
the store several times during the evening before the robbery and then planned the actual
robbery with Defendant at Defendant‟s house. Defendant‟s role was to go inside the
store first, purchase something, and then hold the door and look out for the police while
Mr. Jackson robbed the store.

                                           -3-
       Defendant testified that he was seventeen years old and in the eleventh grade when
he was arrested. On the day of the incident, Mr. Jackson and Defendant were socializing
with another person at Defendant‟s house, which is near the store. Mr. Jackson informed
Defendant that he intended to rob the store and offered to pay Defendant if he would
allow Mr. Jackson to return to Defendant‟s house after he committed the robbery.
Defendant agreed. Defendant saw what appeared to be a gun in Mr. Jackson‟s pocket.

       Mr. Jackson then went to the store three different times but he never went through
with the robbery. After the third trip, Mr. Jackson asked Defendant to come outside and
they discussed Mr. Jackson‟s plan to rob the store. At this point, Defendant did not
believe that Mr. Jackson was actually going to commit the robbery because he had
already failed to do so on three occasions. Defendant thought that Mr. Jackson was
simply acting “tough” by acting like he was going to rob the store.

       After the discussion outside, the two men then walked to the store. Defendant
went in first and was making a purchase when Ms. Buskell ran into the store followed by
Mr. Jackson with a gun. Mr. Jackson pointed the gun at Defendant and told him to hold
the door open. Defendant complied, but shortly thereafter, he decided to run home
because he did not want to be involved. Defendant denied that he was involved in the
robbery and denied that he knew Mr. Jackson was actually going to rob the store at this
point.

                                      III. Analysis

       Defendant argues that the evidence is insufficient to establish that he was
criminally responsible for Mr. Jackson‟s robbery of the store and that the trial court
abused its discretion by limiting his cross-examination of two witnesses. The State
disagrees.

                             A. Sufficiency of the Evidence

       When a defendant challenges the sufficiency of the evidence, this Court is obliged
to review that claim according to certain well-settled principles. The relevant question
the reviewing court must answer is whether any rational trier of fact could have found the
accused guilty of every element of the offense beyond a reasonable doubt. See Tenn. R.
App. P. 13(e); Jackson v. Virginia, 443 U.S. 307, 319 (1979). The jury‟s verdict replaces
the presumption of innocence with one of guilt; therefore, the burden is shifted onto the
defendant to show that the evidence introduced at trial was insufficient to support such a
verdict. State v. Reid, 91 S.W.3d 247, 277 (Tenn. 2002). The prosecution is entitled to
the “„strongest legitimate view of the evidence and to all reasonable and legitimate
inferences that may be drawn therefrom.‟” State v. Goodwin, 143 S.W.3d 771, 775
(Tenn. 2004) (quoting State v. Smith, 24 S.W.3d 274, 279 (Tenn. 2000)). It is not the role
                                           -4-
of this Court to reweigh or reevaluate the evidence, nor to substitute our own inferences
for those drawn from the evidence by the trier of fact. Reid, 91 S.W.3d at 277.
Questions concerning the “„credibility of the witnesses, the weight to be given their
testimony, and the reconciliation of conflicts in the proof are matters entrusted to the jury
as the trier of fact.‟” State v. Wagner, 382 S.W.3d 289, 297 (Tenn. 2012) (quoting State
v. Campbell, 245 S.W.3d 331, 335 (Tenn. 2008)). “„A guilty verdict by the jury,
approved by the trial court, accredits the testimony of the witnesses for the State and
resolves all conflicts in favor of the prosecution‟s theory.‟” Reid, 91 S.W.3d at 277
(quoting State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997)). This standard of review
applies whether the conviction is based upon direct evidence, circumstantial evidence, or
a combination of the two. State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011); State v.
Hanson, 279 S.W.3d 265, 275 (Tenn. 2009).

       Aggravated robbery is an “intentional or knowing theft of property from the
person of another by violence or putting the person in fear” that is “[a]ccomplished with a
deadly weapon or by display of any article used or fashioned to lead the victim to
reasonably believe it to be a deadly weapon.” T.C.A. §§ 39-13-401(a), -402(a)(1).
Tennessee Code Annotated section 39-11-402(2) provides that a person is “criminally
responsible for an offense committed by the conduct of another, if . . . [a]cting with intent
to promote or assist the commission of the offense, or to benefit in the proceeds or results
of the offense, the person solicits, directs, aids, or attempts to aid another person to
commit the offense . . . .” In State v. Dickson, 413 S.W.3d 735, 744 (Tenn. 2013), our
supreme court explained:

       Criminal responsibility is not a separate crime, but “a theory by which the
       State may prove the defendant‟s guilt of the alleged offense . . . based upon
       the conduct of another person.” State v. Lemacks, 996 S.W.2d 166, 170
       (Tenn. 1999). Criminal responsibility represents a legislative codification
       of the common law theories of aiding and abetting and accessories before
       the fact. Id. at 171 (citing State v. Carson, 950 S.W.2d 951, 955 (Tenn.
       1997)). “No particular act need be shown, and the defendant need not have
       taken a physical part in the crime in order to be held criminally
       responsible.” State v. Caldwell, 80 S.W.3d 31, 38 (Tenn. Crim. App.
       2002).

Accordingly, “defendants convicted under a theory of criminal responsibility are
considered to be principal offenders, just as if they had committed the crime themselves.”
State v. Sherman, 266 S.W.3d 395, 408 (Tenn. 2008) (citing State v. Carson, 950 S.W.2d
951, 954 (Tenn. 1997)).

       Relying on his own trial testimony, Defendant maintains that he did not know that
the robbery was actually going to be committed and only participated when threatened
                                             -5-
with a gun by Mr. Jackson. However, the evidence is sufficient to support Defendant‟s
conviction under a theory of criminal responsibility, and the jury chose not to accredit the
Defendant‟s version of what transpired, as was its prerogative.

       Defendant gave a statement to the police in which he admitted that there was a
preconceived plan to rob the store and that his role would be to hold the door and act as a
lookout. Mr. Jackson confirmed this admission at trial. Although Defendant changed his
story at trial, Defendant still acknowledged that he knew that Mr. Jackson possessed a
gun, that Mr. Jackson had repeatedly reconnoitered the store on the same evening, and
that Mr. Jackson told him that he was going to rob the store prior to doing so. The jury
heard the testimony of the victims and saw the surveillance video footage of Defendant
holding the door while Mr. Jackson plundered the cash register. From the evidence in the
record, a rational jury easily could have concluded that Defendant was a willing
participant in the robbery. Accordingly, the evidence is sufficient to support his
conviction for aggravated robbery, and Defendant is not entitled to relief on this basis.

                                  B. Cross-examination

        Defendant also argues that the trial court abused its discretion by limiting trial
counsel‟s cross-examination of two witnesses. “[C]ross-examination is a fundamental
right.” State v. Dishman, 915 S.W.2d 458, 463 (Tenn. Crim. App. 1995). “[A] denial of
the right to an effective cross-examination is „constitutional error of the first magnitude
and amounts to a violation of the basic right to a fair trial.‟” Id. (quoting State v. Hill,
598 S.W.2d 815, 819 (Tenn. Crim. App. 1980)). “The propriety, scope, manner, and
control of cross-examination of witnesses, however, remain within the discretion of the
trial court.” State v. Echols, 382 S.W.3d 266, 285 (Tenn. 2012).

       Defendant first claims that the trial court prevented trial counsel from thoroughly
cross-examining Ms. Buskell because the trial court sustained a speculation objection
prompted by trial counsel‟s question, “Did you see any way that [Defendant] helped the
robbery or participated in the robbery?” However, the trial court did not err by sustaining
this objection because, during her direct examination and during cross-examination prior
to the objection, Ms. Buskell repeatedly stated that she either could not or did not see
anything done by Defendant after she re-entered the store due to her focus on Mr.
Jackson and his gun. Thus, trial counsel‟s question did call for speculation about
Defendant‟s conduct because the witness had already clearly established that she did not
observe Defendant‟s behavior at this point.

       Defendant next claims that the trial court prevented trial counsel from thoroughly
cross-examining the investigating officer when the trial court sustained an objection to a
question about the number of juvenile offenders Detective Steele had previously
interviewed. The trial court overruled a relevance objection but then said that the
                                            -6-
question had already been asked and answered and instructed trial counsel to “move on.”
After reviewing the transcript, we cannot say that the trial court abused its discretion on
this issue because Detective Steele had already testified that he had previous experience
interviewing “a couple of hundred” juveniles, although he could not recall precisely how
many. Defendant is not entitled to relief on this basis.

                                        Conclusion

       Based on the foregoing, the judgment of the trial court is affirmed.



                                             ____________________________________
                                             TIMOTHY L. EASTER, JUDGE




                                            -7-